COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Felton
Argued at Salem, Virginia


KENNETH LEROY PRUNTY
                                            MEMORANDUM OPINION * BY
v.   Record No. 3432-01-3          CHIEF JUDGE JOHANNA L. FITZPATRICK
                                               NOVEMBER 5, 2002
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF HENRY COUNTY
                      David V. Williams, Judge

          (Kimble Reynolds, Jr., on brief), for
          appellant. Appellant submitting on brief.

          Eugene Murphy, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.



     Kenneth Leroy Prunty (appellant) was convicted in a bench

trial of receiving stolen property in violation of Code

§ 18.2-108.   The trial court sentenced appellant to two years in

prison, suspended the sentence and placed him on probation for two

years conditioned upon his paying $1,330 in restitution.    The sole

issue on appeal is whether the evidence was sufficient to support

the conviction.   For the following reasons, we affirm.

                            I.   BACKGROUND

     The evidence established that on November 24, 2000

Investigator Curtis Spence ("Spence") of the Henry County


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Sheriff's Office went to appellant's home and conducted a

consensual search. 1    At the conclusion of this search, Spence

seized a Honda Foreman all-terrain vehicle ("ATV"), a Yamaha Big

Bear ATV and a blue motorcycle.     The vehicle identification

number (VIN) had been removed or "partially obliterated" from

each of the ATVs.      "With great work," police recovered the VIN

for the Honda ATV; but were "not able to recover" a VIN for the

Yahama ATV.   The motorcycle had a VIN, however, that VIN

belonged to a Kawasaki motorcycle and the motorcycle engine was

a Suzuki.   Moreover, the motorcycle VIN was on the frame, not on

a "Triple-Tree . . . next to the front forks" where it was

supposed to be.   "That number was ground away."

     At the conclusion of the November 24, 2000 search,

appellant gave police a written statement about the ownership of

the seized vehicles.     Appellant stated,

            Both of the four wheelers are mine. I
            bought the Foreman from Jimmy's Cycle across
            from J&J. I bought it in '85. The Yamaha,
            I bought from Donnell Harris. He moved to
            North Carolina. I don't know who scraped
            the serial numbers off. I did the painting.
            I just ride it in the snow and to pull my
            wood splitter around. I got it four years
            ago.

     On November 29, 2000, Spence executed a search warrant on

appellant's home.      Spence seized a Murray riding mower, a Ford


     1
       Appellant was not home when Spence arrived; however,
appellant's son Corey gave Spence permission to search the
premises. When appellant arrived, he also gave Spence
permission to search and opened a locked garage to be inspected.

                                  - 2 -
farm tractor, three Stihl chainsaws, a Husqvarna chainsaw, an

RCA television, and a utility trailer with the logo "Hurst

Trailers."   Only the Murray riding mower and Ford farm tractor

had identification numbers.   Spence arrested appellant at the

conclusion of the November 29 search.    Police were able to

return the ATVs, the riding mower and the tractor to their

owners.   The other seized items were never claimed.

     The evidence at trial proved that Larry Hypes ("Hypes")

owned the Honda Foreman ATV, which he purchased new in 1987.

Hypes valued the ATV at $3,000 and stated that it was stolen on

October 5, 2000.   Hypes did not remove or attempt to remove the

VIN while the vehicle was in his possession.   Similarly, the

Ford farm tractor belonged to William McMichael ("McMichael").

McMichael acquired the tractor in March 1994, and it was stolen

sometime between November 6 and November 13, 2000.     McMichael

valued the tractor at approximately $6,600.    Finally, Jerry

Keffer ("Keffer") owned the Murray riding mower.   Keffer took

the mower, valued at $950, to a repair shop on October 28, 2000,

and it was stolen on November 6, 2000.   All of the

owner-witnesses testified that they had not given appellant

permission to have or use their property.

     Appellant was the sole defense witness.    Appellant claimed

that he bought the Honda ATV in June 2000 from a man named Brad

Flood ("Flood").   Appellant stated that he purchased the ATV for

$2,500 cash.   When asked why he had lied to Spence, appellant

                               - 3 -
stated that after speaking with Spence he became concerned that

Flood "may have stole this one" and he "was trying to protect"

Flood because Flood "was in the family."   Appellant also

testified that he bought the tractor from a man named Mike

Boothe for $3,000 cash.   Finally, appellant stated that he paid

cash for the riding mower at a flea market.   Appellant denied

that he knew any of the items were stolen.    At trial appellant

stated that he owned all the items seized because "I paid for

them."

     Appellant argues that the evidence, even viewed in the

light most favorable to the Commonwealth, was insufficient to

convict him of receiving stolen goods in violation of Code

§ 18.2-108 because the Commonwealth failed to prove that he knew

the items were stolen.

                 II.   SUFFICIENCY OF THE EVIDENCE

     "When the sufficiency of the evidence is challenged on

appeal, we determine whether the evidence, viewed in the light

most favorable to the prevailing party, the Commonwealth, and

the reasonable inferences fairly deducible from that evidence

support each and every element of the charged offense."     Haskins

v. Commonwealth, 31 Va. App. 145, 149-50, 521 S.E.2d 777, 779

(1999).   "In so doing, we must discard the evidence of the

accused in conflict with that of the Commonwealth, and regard as

true all the credible evidence favorable to the Commonwealth and

all fair inferences that may be drawn therefrom."    Watkins v.

                               - 4 -
Commonwealth, 26 Va. App. 335, 348, 494 S.E.2d 859, 866 (1998).

"The judgment of a trial court sitting without a jury is

entitled to the same weight as a jury verdict and will not be

set aside unless it appears from the evidence that the judgment

is plainly wrong or without evidence to support it."   Reynolds

v. Commonwealth, 30 Va. App. 153, 163, 515 S.E.2d 808, 813

(1999).

     "To convict a defendant under Code § 18.2-108, the

Commonwealth must prove that property was (1) previously stolen

by another, and (2) received by defendant, (3) with knowledge of

the theft, and (4) a dishonest intent."   Shaver v. Commonwealth,

30 Va. App. 789, 800, 520 S.E.2d 393, 399 (1999).   "Knowledge

that the goods received were stolen property is an essential

element of the crime, one which the Commonwealth must prove

beyond a reasonable doubt."   Lewis v. Commonwealth, 225 Va. 497,

503, 303 S.E.2d 890, 893 (1983).   "Manifestly, absent proof of

an admission against interest, such knowledge necessarily must

be shown by circumstantial evidence.   It is sufficiently shown

if the circumstances proven are such as must have made or caused

the recipient of stolen goods to believe they were stolen."

Bynum v. Commonwealth, 23 Va. App. 412, 419, 477 S.E.2d 750, 754

(1996).

     The instant case is factually indistinguishable from, and

thus controlled by, our decision in Shaver.



                               - 5 -
           The evidence proved that [Hypes'] ATV, which
           was recently stolen, was recovered from
           [appellant's] property. [Appellant]
           admitted [he] possessed the ATV and claimed
           to have purchased it. . . . The
           Commonwealth's evidence supported the
           inference that [appellant] knew the ATV was
           stolen property. The date on which
           [appellant] claimed to have purchased the
           ATV preceded the date by approximately
           [four] months that the ATV was stolen from
           [Hypes]. This fact give[s] rise to a
           permissible inference that [appellant]
           sought to conceal facts about [his]
           acquisition of the ATV. [Appellant], who
           claimed to have paid [$2,500] of on-hand
           cash for an ATV worth approximately [$3,000,
           was] unable to produce a receipt. . . . The
           trial court accepted the Commonwealth's
           evidence while rejecting [appellant's]
           testimony, and we cannot hold that this
           decision was plainly wrong. "The
           credibility of the witnesses and the weight
           accorded the evidence are matters solely for
           the fact finder who has the opportunity to
           see and hear that evidence as it is
           presented."

Shaver, 30 Va. App. at 801, 520 S.E.2d at 399 (quoting Sandoval

v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732

(1995)).   Accordingly, we affirm the conviction.

                                                          Affirmed.




                               - 6 -